 



Revised 2006
EXHIBIT 10.26
RESTRICTED STOCK AGREEMENT FOR NON-EMPLOYEE DIRECTORS
     THIS AGREEMENT, is made by and between Complete Production Services, Inc.,
a Delaware corporation hereinafter referred to as “Company,” and «Name», a
non-employee director of the Company, hereinafter referred to as “Director”
effective as of «Issuance_Date»:
     WHEREAS, the Company wishes to afford the Director the opportunity to own
shares of its $0.01 par value Common Stock;
     WHEREAS, the Company wishes to carry out the Amended and Restated 2001
Stock Incentive Plan, as the same may be amended from time to time (the “Plan”),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator of the Plan has determined that it would be to
the advantage and best interest of the Company and its stockholder to issue the
Restricted Shares provided for herein to the Director as an inducement to enter
into or remain in the service of the Company and as an incentive for increased
efforts during such service, and has advised the Company thereof and instructed
the undersigned officers to issue said Restricted Shares.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
     “Administrator” shall mean the entity that conducts the administration of
the Plan (including the issue of Restricted Shares) as provided therein, and
generally shall refer to the Compensation Committee of the Board, unless and to
the extent (a) the Board has assumed the authority for administration of all or
any part of the Plan, or (b) the Compensation Committee has delegated the
authority for administration of all or part of the Plan.
Section 1.2. Board
     “Board” shall mean the Board of Directors of the Company.
Section 1.3. Code
     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Section 1.4. Common Stock
     “Common Stock” shall mean the common stock of the Company, par value $0.01
per share, and any equity security of the Company issued or authorized to be
issued in the future, but excluding any warrants, options or other rights to
purchase Common Stock. Debt securities of the Company convertible into Common
Stock shall be deemed equity securities of the Company.
Section 1.5. Company
     “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.6. Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Section 1.7. Forfeiture Restrictions
     “Forfeiture Restrictions” shall mean the restrictions that could result in
forfeiture of the Restricted Shares as set forth in Section 3.1, which
restrictions lapse in accordance with Section 3.2.
Section 1.8. Non-transferable Vested Shares
     “Non-transferable Vested Shares” shall have the meaning given to that term
in Section 3.4.
Section 1.9. Plan
     “Plan” shall mean the Complete Production Services, Inc. Amended and
Restated 2001 Stock Incentive Plan, as amended and/or restated from time to
time.
Section 1.10. Restricted Shares
     “Restricted Shares” shall mean the Restricted Shares issued under this
Agreement and the Plan, so long as such shares are subject to the Restrictions.
Transferable Vested Shares and Non-transferable Vested Shares shall not be
considered Restricted Shares hereunder.
Section 1.11. Restrictions
     “Restrictions” shall mean the vesting requirements set forth in
Section 3.2, the Forfeiture Restrictions set forth in Section 3.1, and the
restrictions on sale or other transfer set forth in Section 3.3.
Section 1.12. Rule 16b-3
     “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.
Section 1.13. Secretary
     “Secretary” shall mean the Secretary of the Company.

2



--------------------------------------------------------------------------------



 



Section 1.14. Securities Act
     “Securities Act” shall mean the Securities Act of 1933, as amended.
Section 1.15. Termination of Directorship
     “Termination of Directorship” shall mean the time when the Director ceases
to be a Director for any reason, including, but not by way of limitation, a
termination by resignation, failure to be elected, death or retirement, but
excluding any termination of directorship where there is simultaneous employment
by the Company (or any Subsidiary of the Company) of such person. The Board, in
its sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.
Section 1.16. Transferable Vested Shares
     “Transferable Vested Shares” shall have the meaning given to that term in
Section 3.4.
Section 1.17. Vested Shares
     “Vested Shares” shall have the meaning given to that term in Section 3.2.
ARTICLE II.
ISSUANCE OF RESTRICTED SHARES
Section 2.1. Issuance of Restricted Shares
     Effective as of the Issuance Date, the Company issues to the Director
«Grant_Number» of Restricted Shares, subject to the Restrictions and the other
terms and conditions set forth in this Agreement.
Section 2.2. Consideration to Company
     In partial consideration of the issuance of the Restricted Shares by the
Company, the Director (i) agrees to render faithful and efficient services to
the Company as a member of the Board for a period of at least one (1) year from
the Issuance Date, (ii) agrees not disclose or use, directly or indirectly, any
proprietary or confidential information concerning the Company so long as such
information is proprietary and/or confidential, except any disclosure or use
that is for the benefit of the Company and is incidental to the Director’s
service with the Company, and (iii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Nothing in the Plan or this Agreement
shall confer upon the Director any right to continue as a director of the
Company.

3



--------------------------------------------------------------------------------



 



Section 2.3. Rights as a Stockholder
     Except as otherwise provided herein, effective as of the Issuance Date, the
Director shall have all the rights of a stockholder with respect to the
Restricted Shares, subject to the Restrictions and the requirements of
Section 3.4 as to the Non-transferable Vested Shares. Thus, the Director shall
have the right to vote the Restricted Shares and the Non-transferable Vested
Shares and to receive all dividends or other distributions paid or made with
respect to the Restricted Shares (subject to Section 3.5) and the
Non-transferable Vested Shares.
ARTICLE III.
RESTRICTIONS ON SHARES
Section 3.1. Forfeiture Restrictions.
     Upon Director’s Termination of Directorship, all Restricted Shares
outstanding as of such Termination of Directorship shall be automatically
forfeited and cancelled, without payment of any consideration therefore,
effective as of the date of such Termination of Directorship. By resolution, the
Administrator may, on such terms and conditions as it deems appropriate, remove
any or all of the Restrictions (including without limitation, the Administrator
may accelerate vesting) at any time or from time to time.
Section 3.2. Lapse of Forfeiture Restrictions.
     (a) The Forfeiture Restrictions and all other Restrictions shall lapse and
the Restricted Shares shall vest in full and become “Vested Shares” on the
earlier of (i) the first anniversary of the Issuance Date, or (ii) the date of
the Company’s first annual meeting of stockholders following the Issuance Date
at which directors are elected that is held in April, May or June, conditioned
upon the Director’s continued service as a Board member through the applicable
effective date of vesting. The vesting of the Restricted Shares and the removal
of the Restrictions with respect to such Restricted Shares shall cease upon the
Director’s Termination of Directorship.
     (b) By resolution, the Administrator may, on such terms and conditions as
it deems appropriate, remove any or all of the Restrictions (including without
limitation, the Administrator may accelerate vesting) at any time or from time
to time.
Section 3.3. General Transfer Restrictions.
     The Director shall not sell, exchange, transfer, alienate, hypothecate,
pledge, encumber or assign any Restricted Shares, or any rights with respect
thereto. Neither the Restricted Shares nor any interest or right therein or part
thereof shall be liable for the debts, contracts, or engagements of the Director
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.
Section 3.4. Special Transfer Restrictions.
     Once the Forfeiture Restrictions have lapsed and the Restricted Shares have
vested and become Vested Shares in accordance with Section 3.2, the Director
shall not sell, exchange, transfer,

4



--------------------------------------------------------------------------------



 



alienate, hypothecate, pledge, encumber or assign 65% of such Vested Shares
until following Director’s Termination of Directorship (the “Non-transferable
Vested Shares”). Once the Forfeiture Restrictions have lapsed and the Restricted
Shares have vested and have become Vested Shares in accordance with Section 3.2,
then 35% of such Vested Shares may be sold, exchanged, transferred, alienated,
hypothecated, pledged encumbered or assigned by the Director, without
restriction (the “Transferable Vested Shares”).
Section 3.5. Assets or Securities Issued With Respect to the Restricted Shares.
     Any and all cash dividends paid on the Restricted Shares and any and all
shares of Common Stock, capital stock or other securities or other property
received by or distributed to Director with respect to, in exchange for or in
substitution of the Restricted Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company shall also be subject to
the Restrictions until such restrictions lapse or are removed pursuant to this
Agreement or action by the Administrator. In addition, in the event of any
merger, consolidation, share exchange or reorganization affecting the Restricted
Shares, then any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that is by reason
of any such transaction received with respect to, in exchange for or in
substitution of the Restricted Shares shall also be subject to the Restrictions
until such Restrictions lapse or are removed pursuant to this Agreement or by
action of the Administrator. Any such assets or other securities received by or
distributed to Director with respect to, in exchange for or in substitution of
any Restricted Shares shall be immediately delivered to the Company to be held
in escrow pursuant to Section 3.6.
Section 3.6. Escrow of Shares.
     (a) The Secretary of the Company or any other person designated by the
Administrator shall retain physical custody of any certificates representing the
Restricted Shares, or shall maintain an account for Director evidencing the
issuance of such Restricted Shares, in escrow until and to the extent (i) such
Restricted Shares have vested and all Restrictions have been removed or lapsed
as to such shares under this Agreement, provided, however, that only the
Transferable Vested Shares may be released from escrow at such time; or
(ii) such Restricted Shares have been forfeited and cancelled pursuant to
Section 3.1. To ensure the delivery of Director’s Restricted Shares upon
forfeiture, Director hereby appoints the Secretary of the Company or any other
designated escrow agent as Director’s attorney-in-fact to assign and transfer
unto the Company (or such designee), such Restricted Shares, if any, pursuant to
Section 3.1. Once the Forfeiture Restrictions have lapsed and the Restricted
Shares vest and become Vested Shares, the Secretary of the Company or any other
person designated by the Administrator shall retain physical custody of any
certificates representing the Non-Transferable Vested Shares, or shall maintain
an account for Director evidencing the issuance of such Non-Transferable Vested
Shares, until the Director’s Termination of Directorship.
     (b) The Secretary, or other escrow agent, shall not be liable for any act
he or she may do or omit to do with respect to holding the Restricted Shares in
escrow and while acting in good faith and in the exercise of his or her
judgment.
Section 3.7. Vested Shares – Release .
     As and to the extent the Restricted Shares vest and the Restrictions lapse
in accordance with the terms of this Agreement, then the Transferable Vested
Shares shall be released from any escrow and delivered to the Director or for
the benefit of his or her account without the legend referenced in Section 3.8,
and such shares shall be free of all Restrictions hereunder. The
Non-transferable Vested

5



--------------------------------------------------------------------------------



 



Shares shall continue to remain in escrow, and be subject to the transfer
restrictions contained in Section 3.4 until Director’s Termination of
Directorship, at which time such Non-transferable Shares shall be released from
any escrow and delivered to the Director or for the benefit of his or her
account without the legend referenced in Section 3.8, and such shares shall be
free of all restrictions hereunder (including the restrictions contained in
Section 3.4).
Section 3.8. Restrictive Legends and Stop Transfer Orders.
     (a) Any share certificate(s) (or electronic entry) evidencing the
Restricted Shares issued hereunder shall be endorsed with the following legend
and any other legend required by any applicable federal and state securities
laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED SHARES AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
     (b) Director agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
     (c) The Company shall not be required: (i) to transfer on its books any
shares of Common Stock that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement, or (ii) to treat as owner of such
shares of Common Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
ARTICLE IV.
OTHER PROVISIONS
Section 4.1. Administration
     The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Director, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Administrator under this Plan
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Compensation Committee.
Section 4.2. Withholding Taxes
     Director agrees that in the event the issuance of the Restricted Shares, or
the vesting of the Restricted Shares or the expiration or removal of
Restrictions thereon results in the Director’s realization of income which for
federal, state or local income or employment tax purposes is, in the opinion of
the Company, subject to withholding of tax at source by the Company, the
Director will pay to

6



--------------------------------------------------------------------------------



 



the Company an amount equal to such withholding tax or the Company may withhold
such amount from the Director’s salary or from dividends deposited with the
Company with respect to the Restricted Stock. The Committee, in its discretion,
may also permit the surrender to the Company of Transferable Vested Shares in
payment of the tax withholding obligation to the extent permitted by the Plan
and provided such surrender will not result in any adverse accounting
consequences to the Company.
Section 4.3. Adjustment for Stock Split etc.
     In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, the Administrator shall make appropriate and
equitable adjustments in the Restricted Shares, consistent with the terms of the
Plan. The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Restricted Shares, to any and all shares of capital
stock or other securities which may be issued in respect of, in exchange for, or
in substitution of the Restricted Shares, and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof.
Section 4.4. Taxes Consequences; Section 83(b) Election
     Director has reviewed with Director’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Director is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Director understands that Director (and not the Company) shall be responsible
for Director’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement. Director understands that
Director will recognize ordinary income for federal income tax purposes under
Section 83 of the Code as and when the Restrictions applicable to such shares
lapse. Director understands that Director may elect to be taxed for federal
income tax purposes at the time the Shares are purchased rather than as and when
the Restrictions applicable to such shares lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days from the date of purchase.
     DIRECTOR ACKNOWLEDGES THAT IT IS DIRECTOR’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF DIRECTOR
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON DIRECTOR’S
BEHALF.
Section 4.5. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
     The Restricted Shares, or any portion thereof, may be either previously
authorized but unissued shares or issued shares of Common Stock that have then
been reacquired by the Company. The Company shall not be required to issue,
deliver any certificate or certificates or electronically deliver the Restricted
Shares or portion thereof prior to fulfillment of all of the following
conditions:
     (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;
     (b) The completion and continued availability of any registration or other
qualification of such shares, or an exemption for issuance under such shares,
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

7



--------------------------------------------------------------------------------



 



     (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
     (d) The receipt by the Company of all amounts which, under federal, state
or local tax law, it is required to withhold upon the issuance of such shares;
and
     (e) The lapse of such reasonable period of time following the Issuance Date
as the Administrator may from time to time establish for reasons of
administrative convenience.
Section 4.6. Limitations Applicable to Section 16 Persons.
     Notwithstanding any other provision of the Plan or this Agreement, the
Restricted Shares and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
Section 4.7. Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Director shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.6 either party
may hereafter designate a different address for notices to be given. Any notice,
which is required to be given to the Director, shall, if the Director is then
deceased, be given to the Director’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 4.7 Any notice shall be deemed duly given when
delivered in person or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
Section 4.8. Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 4.9. Construction
     This Agreement shall be administered, interpreted and enforced under the
laws of the State of Delaware.
Section 4.10. Conformity to Securities Laws
     Director acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

8



--------------------------------------------------------------------------------



 



Section 4.11. Amendments
     This Agreement may not be modified or amended in any way that adversely
affects the Director’s rights hereunder, except by an instrument in writing
signed by the Director and by a duly authorized representative of the Company.
Section 4.12. Successors and Assigns
     The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement shall be binding upon Director and his or her
heirs, executors, administrators, successors and assigns.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

            COMPLETE PRODUCTION SERVICES, INC.
      By:   /s/ Joseph C. Winkler        Joseph C. Winkler,        Chief
Executive Officer     

                  By:   /s/ James F. Maroney, III        James F. Maroney, III 
      Vice President, Secretary and General Counsel     

 
«Name»
«Address»
«City», «State» «Zip_Code»
Director’s Taxpayer Identification Number:
«Tax_ID»

9